Case 2:20-cv-03693-JS-ST Document 41 Filed 09/10/21 Page 1 of 5 PageID #: 486


                                                                   FILED
                                                                   CLERK
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                               9/10/2021 5:16 pm
-----------------------------------------X                   U.S. DISTRICT COURT
BENJAMIN OFFICE SUPPLY & SERVICES, INC.,                EASTERN DISTRICT OF NEW YORK
                                                             LONG ISLAND OFFICE
                       Plaintiff,
                                                     ADOPTION ORDER
           -against-                                 20-CV-3693(JS)(ST)

2 CRYSTALS INC.,

                    Defendant.
-----------------------------------------X
2 CRYSTALS INC.,

                       Third-Party Plaintiff,

           -against-

HERITAGE PARTNERS GROUP LLC and SAFE
HOUZE LLC,

                    Third-Party Defendants.
-----------------------------------------X
APPEARANCES
For Plaintiff:           Stuart A. Berman, Esq.
                         Lerch, Early & Brewer, Chartered
                         7600 Wisconsin Avenue, Suite 700
                         Bethesda, Maryland 20814

                             M. Katherine Sherman, Esq.
                             David C. Wrobel, Esq.
                             Wrobel Markham LLP
                             360 Lexington Avenue, 15th Floor
                             New York, New York 10017

For Defendant &
Third-Party Plaintiff:       Douglas M. Lieberman, Esq.
                             Markotsis & Lieberman
                             115B Broadway, Suite 2
                             Hicksville, New York 11801

For Third-Party
Defendants:                  No appearances.




                                     1
Case 2:20-cv-03693-JS-ST Document 41 Filed 09/10/21 Page 2 of 5 PageID #: 487



SEYBERT, District Judge:

           Plaintiff     Benjamin     Office    Supply     &       Services,   Inc.

(“Plaintiff”)    commenced     this    action    against       2    Crystals   Inc.

(“Defendant”) alleging one count for breach of contract arising

out of the sale of 10,000 boxes of nitrile gloves that Defendant

agreed to sell to Plaintiff for $149,800. After limited discovery,

Plaintiff filed a motion for summary judgment against Defendant

pursuant to Federal Rule of Civil Procedure 56.                    (See Pl. Mot.,

ECF No. 28.)       In turn, Defendant filed a motion for default

judgment against Heritage Partners Group LLC and Safe Houze LLC

(collectively,     the   “Third-Party        Defendants”),          its     upstream

suppliers,   after     they   failed    to     appear    and       defend   against

Defendant’s third-party complaint, which asserts claims for breach

of   contract,     negligent     and       fraudulent      misrepresentation,

conversion, money had and received, unjust enrichment, and common

law indemnification. (See Def. Mot. Default J., ECF No. 32; Third-

Party Compl., ECF No. 7.)        On May 7, 2021, this Court referred

Plaintiff’s and Defendant’s respective motions to Magistrate Judge

Steven Tiscione.     (See May 7, 2021 Elec. Orders.)

           By Report and Recommendation (“R&R”) dated August 10,

2021, Judge Tiscione recommended that the Court grant Plaintiff’s

motion for summary judgment and grant in part and deny in part

Defendant’s motion for default judgment.                 (R&R, ECF No. 39.)

First, Judge Tiscione found that there was no issue of material


                                       2
Case 2:20-cv-03693-JS-ST Document 41 Filed 09/10/21 Page 3 of 5 PageID #: 488



fact as to whether Defendant breached its contract with Plaintiff.

(Id.    at   11-12.)     On   the    issue   of   damages,   Judge     Tiscione

recommended that Plaintiff be awarded $143,800 in actual damages

suffered as a result of Defendant’s breach, i.e., $149,800 less

the $6,000 Plaintiff concedes it was refunded.                 (Id. at 13.)

Further, Judge Tiscione recommended that Plaintiff be awarded pre-

judgment interest at nine percent (9%) per annum from July 15,

2020 until the date judgment is entered against Defendant on the

breach of contract claim.         (Id. at 13-14.) 1

             Second, Judge Tiscione addressed Defendant’s motion for

default judgment against the Third-Party Defendants, finding that

Defendant adequately alleged its breach of contract claim.                   (Id.

at 15-16.)     However, Judge Tiscione found Defendant’s claims for

fraudulent and negligent misrepresentation, conversion, money had

and    received,   and   unjust     enrichment    were   duplicative    of   the

contract claim, and therefore recommended that the Court dismiss

those claims without prejudice to renew. (Id. at 16-21.) Further,

Judge Tiscione recommended Defendant’s common law indemnification

claim be dismissed.       (Id. at 21-23.)         On the issue of damages,

Judge Tiscione recommended that Defendant be awarded $113,500 in

actual damages suffered as a result of the Third-party Defendants’




1 Plaintiff agreed to drop its claim for $42,700 in lost profits
if the Court ordered Defendant to pay actual damages plus pre-
judgment interest. (See R&R at 13, n.1.)


                                        3
Case 2:20-cv-03693-JS-ST Document 41 Filed 09/10/21 Page 4 of 5 PageID #: 489



breach -- $123,500, the contract price, less the $10,000 refund it

received from Heritage Partners Group LLC -- plus pre-judgment

interest at nine percent (9%) per annum from July 15, 2020 until

the date judgment is entered.   (Id. at 23-25.)
                                  ---
           The time to object has expired and no objections to the

R&R have been filed.          Upon careful review and consideration, the

Court   finds   Judge    Tiscione’s       R&R    to    be   comprehensive,    well-

reasoned, and free of clear error.                    Accordingly, IT IS HEREBY

ORDERED that:

           (1) the R&R (ECF No. 39) is ADOPTED in its entirety, and

           Plaintiff’s motion for summary judgment (ECF No. 28) is

           GRANTED, and Defendant’s motion for default judgment as

           against      the   Third-Party       Defendants     (ECF   No.    32)    is

           GRANTED, insofar as Defendant is entitled to a default

           judgment      against    the       Third-Party     Defendants    on     its

           breach     of      contract     claim;       Defendant’s    motion      is

           otherwise DENIED in all respects; and

           (2) Plaintiff is awarded (a) $143,800 in actual damages,

           plus (b) pre-judgment interest accruing at nine percent

           (9%) per annum from July 15, 2020 until the date judgment

           is entered, from Defendant; and

           (3) Defendant is awarded (a) $123,500 in actual damages,

           plus (b) pre-judgment interest accruing at nine percent

           (9%) per annum from July 15, 2020 until the date judgment


                                          4
Case 2:20-cv-03693-JS-ST Document 41 Filed 09/10/21 Page 5 of 5 PageID #: 490



           is entered, from the Third-Party Defendants, who are

           jointly and severally liable for the amount;

           (4) In the alternative, Defendant may file a renewed

           motion for default judgment, consistent with the R&R and

           this Adoption Order, within fifteen (15) days of the

           date of this Adoption Order.

           (5) Defendant’s counsel is directed to serve copies of

           this Adoption Order upon the Third-Party Defendants at

           their last known addresses and shall file proof of

           service with the Court within one week of the date of

           this Adoption Order; and

           (6) At this time, the Clerk of the Court is respectfully

           directed to enter judgment in favor of Plaintiff against

           Defendant.    Defendant is warned that if it does not file

           a renewed motion for default judgment within fifteen

           days of the date of this Adoption Order, judgment will

           enter and this case will be marked this case CLOSED.


                                         SO ORDERED.



                                         /s/ JOANNA SEYBERT
                                         Joanna Seybert, U.S.D.J.

Dated: September 10 , 2021
       Central Islip, New York




                                     5
